     Case 2:17-cv-00913-SPL Document 115 Filed 06/18/19 Page 1 of 18



1    Michael L. Greenwald (pro hac vice)
2    Greenwald Davidson Radbil PLLC
     7601 N. Federal Highway, Suite A-230
3    Boca Raton, Florida 33487
4
     (561) 826-5477
     (561) 961-5684 (Fax)
5    mgreenwald@gdrlawfirm.com
6
     Aaron D. Radbil (pro hac vice)
7    Greenwald Davidson Radbil PLLC
8
     401 Congress Avenue, Suite 1540
     Austin, Texas 78701
9    (512) 803-1578
     (561) 961-5684 (Fax)
10
     aradbil@gdrlawfirm.com
11
                              UNITED STATES DISTRICT COURT
12
                               FOR THE DISTRICT OF ARIZONA
13
     Joanne Knapper, on behalf of      )
14
     herself and others similarly situated,
                                       ) Case No. 2:17-cv-00913-SPL
15                                     )
                Plaintiff,             ) PLAINTIFF’S UNOPPOSED MOTION
16
                                       ) FOR PRELIMINARY APPROVAL OF
17   v.                                ) CLASS ACTION SETTLEMENT
                                       )
18
     Cox Communications, Inc.,         )
19                                     )
                Defendant.             )
20
     _________________________________ )
21

22                                            Introduction
23          After over two years of vigorously contested litigation, and as a result of extensive
24   arm’s-length negotiations following mediation before the Hon. Layn Phillips (Ret.),
25   Joanne Knapper and Cox Communications, Inc. (“Cox”) reached an agreement to resolve
26   this class action under the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. §
27

28




                                                   1
         Case 2:17-cv-00913-SPL Document 115 Filed 06/18/19 Page 2 of 18



1    227. Ms. Knapper now seeks preliminary approval of the parties’ class action settlement
2    agreement (“Agreement”).1
3             In short, the settlement calls for the creation of a $10.75 million, non-reversionary
4    common fund from which participating Settlement Class Members will receive
5    payments. Ms. Knapper and her counsel firmly believe the settlement is fair, reasonable,
6    adequate, and in the best interests of the Settlement Class. This is especially so in light of
7    the substantial risks and uncertainties of protracted litigation, and given that participating
8    Settlement Class Members stand to receive meaningful cash payments (an estimated
9    $100-$300 each) as a result. Accordingly, Ms. Knapper respectfully requests that this
10   Court enter the accompanying order granting preliminary approval to the settlement.
11            Notably, Cox does not oppose this relief.
12                                Summary of the Class Settlement
13   I.       Ms. Knapper alleges that Cox violated the TCPA by placing autodialed calls
14            and delivering prerecorded messages to wrong or reassigned cellular
              telephone numbers. Cox denies Ms. Knapper’s allegations, denies it used an
15            automatic telephone dialing system (“ATDS”) to place the calls at issue, and
16
              denies it violated the TCPA.

17
              Congress enacted the TCPA in 1991 to address privacy and harassment concerns

18
     arising from certain telemarketing practices that escaped state invasion of privacy and

19
     nuisance statutes by operating interstate. Mims v. Arrow Fin. Servs. LLC, 132 S. Ct. 740,

20
     745 (2012).2 To that end, “[t]he TCPA prohibits persons from (1) making ‘any call,’ (2)

21
     ‘using any automatic telephone dialing system or an artificial or prerecorded voice,’ (3)

22
     ‘to any telephone number assigned to a . . . cellular telephone service. . . .’” Grant v.

23
     Capital Mgmt. Servs., L.P., 449 F. App’x 598, 600 (9th Cir. 2011).

24

25
     1
26         The Agreement and its exhibits are appended to the Declaration of Michael L.
     Greenwald, which is attached as Exhibit A. Capitalized terms in this motion have the
27   same meanings as in the Agreement.
28   2
           Emphasis is added, and internal quotations and citations are omitted, unless
     otherwise noted.


                                                    2
         Case 2:17-cv-00913-SPL Document 115 Filed 06/18/19 Page 3 of 18



1             Pertinent here, a caller has a complete defense to a TCPA claim if it can
2    demonstrate that it made the subject calls with the prior express consent of the called
3    party. See Van Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037, 1044 (9th Cir.
4    2017).3
5
              Ms. Knapper’s claims are relatively straightforward: Cox placed calls to her
6
     cellular telephone number, via its Avaya Proactive Contact Dialers, even though she was
7
     not a Cox customer. Cox made these calls while attempting to reach its own customer,
8
     who Cox says provided Ms. Knapper’s cellular telephone number as a contact number.
9
     At issue is whether these claims, and those of similarly situated consumers, violate the
10
     TCPA. Cox maintains that it did not violate the TCPA, that it was entitled to rely on
11
     consent that its customers provided, and that, regardless, class certification (other than for
12
     settlement purposes) is improper.
13
     II.      Despite facing significant obstacles to proving liability and maintaining class
14            certification, Ms. Knapper’s litigation efforts resulted in the $10.75 million
              settlement now before this Court, which will provide meaningful cash relief to
15            participating Settlement Class Members.
16            While Ms. Knapper strongly believes in her claims, see Docs. 99-100 (Ms.
17   Knapper’s motion for summary judgment), Cox vehemently disputes that it violated the
18   TCPA. To that end, Cox raised a host of defenses, both on the merits and to class
19   certification. For example:
20            • Cox moved for summary judgment on Ms. Knapper’s claims, asserting, among
21
                other things, that it could reasonably rely on consent to call provided by its
                customers. Doc. 97-1 at 7-12. If this Court accepted Cox’s position, Ms.
22              Knapper’s claims—and those of Settlement Class Members—would fail;
23            • Cox contended that the platform it utilized to make calls was not an ATDS,
24
                and that this Court should withhold judgment until the FCC further clarified
                the definition of an ATDS. If this Court agreed, Settlement Class Members’
25              claims could be delayed or limited. See, e.g., Glasser v. Hilton Grand
                Vacations Co., LLC, No. 8:16-cv-952-JDW-AAS, 2018 WL 4565751, at *7
26
                (M.D. Fla. Sept. 24, 2018) (granting summary judgment in favor of the
27

28   3
           The TCPA also exempts from liability calls “made for emergency purposes[.]” 47
     U.S.C. § 227(b)(1)(A). However, the “emergency purposes” defense is not at issue here.


                                                   3
         Case 2:17-cv-00913-SPL Document 115 Filed 06/18/19 Page 4 of 18



1                defendant and finding that the defendant did not place the calls at issue by
2                using an ATDS);

3
              • The Federal Communications Commission’s July 10, 2015 Declaratory Ruling
                and Order (“2015 FCC Order”) included a one-call safe harbor for calls made
4               to reassigned cellular telephone numbers, like those at issue here. While the
5
                D.C. Circuit Court of Appeals invalidated that portion of the 2015 FCC Order
                in ACA Int’l v. Fed. Commc’ns Comm’n, 885 F.3d 687 (D.C. Cir. 2018), it
6               directed the FCC to reconsider whether and, if so, how, callers can reasonably
7
                rely on consent given by prior subscribers. Should the FCC institute an
                expansive, backward-looking safe harbor, Cox may have a viable defense
8               based on the D.C. Circuit’s ruling;
9             • Cox also contended that it maintains robust safeguards to ensure compliance
                with the TCPA. While Cox vehemently disputes any liability, to the extent any
10
                violations did occur, Cox argued that any violation of the TCPA was
11              unintentional and would not support increased statutory damages. See Doc. 97-
                1 at 12-14;
12
              • Ms. Knapper faced risks in maintaining class certification. Several courts in
13
                this Circuit have refused to certify similar TCPA class actions, making Cox’s
14              expected motion for decertification a real risk. See, e.g., Revitch v. Citibank,
                N.A., No. C 18-06907 WHA, 2019 WL 1903247 (N.D. Cal. Apr. 28, 2019);
15
              • In addition, at the time the parties reached their settlement, Cox’s petition for
16              permission to appeal this Court’s class certification order, Doc. 89, was
17              pending before the Ninth Circuit Court of Appeals. The pendency of Cox’s
                petition, which could have led to a reversal of this Court’s certification order,
18              was a meaningful risk affecting Settlement Class Members; and
19            • Cox moved to dismiss non-Arizona class members’ claims for lack of personal
20
                jurisdiction. Doc. 93. Had this Court granted Cox’s motion, which was fully
                briefed and pending at the time the parties’ reached their agreement to settle,
21              the class would have been far smaller, and non-Arizona class members would
22
                not have attained any relief.
              Against this backdrop, and after extensive fact discovery, expert discovery, and
23
     motion practice, the parties attended a Court-ordered, in-person settlement conference on
24
     March 19, 2019. The parties then mediated this case on April 24, 2019 before Judge
25
     Phillips in New York.4 During follow-up negotiations after the mediation, the parties
26

27

28
     4
              http://www.phillipsadr.com/bios/layn-phillips/ (last visited June 18, 2019).


                                                    4
         Case 2:17-cv-00913-SPL Document 115 Filed 06/18/19 Page 5 of 18



1    reached an agreement in principle to resolve this matter. The parties filed a notice of
2    settlement on May 7, 2019. Doc. 108.
3    III.     The settlement provides for a non-reversionary common fund of $10.75
4             million for the benefit of Settlement Class Members.

5
              The Agreement defines a Settlement Class under Rule 23(b)(3) comprised of:

6
              (1) All users of or subscribers to cellular telephones throughout the United
              States, (2) to whom Cox Communications, Inc. made or initiated at least
7             one call to a cellular telephone, (3) via an automatic telephone dialing
              system or with an artificial or prerecorded voice, (4) from March 28, 2013
8
              through March 21, 2019, (5) whose cellular telephone number was at any
9             time associated with a Neustar score of 01 in Cox Communications, Inc.’s
              available records.
10
              The Settlement Class excludes individuals who were ever Cox customers prior to
11
     March 22, 2019.5
12
              Participating Settlement Class Members who aver that they received automated or
13
     prerecorded calls from Cox and who never were Cox customers prior to March 21, 2019,
14
     will receive a pro-rata share of the settlement fund, after attorneys’ fees, costs, expenses,
15
     and an incentive award to Ms. Knapper are deducted. While the exact per-claimant
16
     recovery will not be known until Settlement Class Members are provided with an
17
     opportunity to submit claims, given historical claims rates in TCPA cases, each
18
     participating Settlement Class Member is likely to receive between $100 and $300. In
19
     exchange, Settlement Class Members will release their claims arising out of Cox’s use of
20
     an ATDS or an artificial or prerecorded voice to place calls to their cellular telephones
21
     during the class period.
22
              In the unlikely event that pro rata payments would exceed $2,500, participating
23
     Settlement Class Members would be entitled to recover in excess of $2,500 if they
24
     provide documentary evidence in the form of, for example, telephone records from their
25

26

     5
27          While the Settlement Class definition differs slightly from that previously certified
     by this Court, see Doc. 89 at 14, the parties believe the Settlement Class definition more
28
     accurately and objectively describes those who received wrong-number calls from Cox
     and who were not Cox customers at any time prior to the end of the class period.


                                                   5
     Case 2:17-cv-00913-SPL Document 115 Filed 06/18/19 Page 6 of 18



1    wireless carrier, screen shots from their cellular telephones, or other documentary
2    evidence demonstrating that they received more than five calls from Cox. In such
3    circumstances, participating Settlement Class Members who provide documentary
4    evidence demonstrating that they received more than five calls from Cox would receive
5    additional compensation in the form of a pro rata portion of the remaining funds after all
6    participating Settlement Class Members receive $2,500 each.
7           Subject to this Court’s approval, an award of attorneys’ fees and expenses, and an
8    incentive award for Ms. Knapper, also will be deducted from the common fund. To that
9    end, Ms. Knapper will seek an incentive award of $20,000 in recognition for her
10   tremendous service in prosecuting this case for more than two years, including, among all
11   else, responding to two sets of written discovery requests, sitting for deposition, attending
12   a settlement conference in Phoenix, and traveling to and attending mediation in New
13   York. Class counsel also will seek the reimbursement of litigation costs and expenses not
14   to exceed $55,000, and an award of attorneys’ fees not to exceed 28 percent of the
15   common fund. Of note, Cox has not agreed to the incentive award or an award of
16   attorneys’ fees, costs, and expenses. As such, it may oppose the requests. Moreover, this
17   Court’s approval of an incentive award, attorneys’ fees, or litigation costs and expenses is
18   not a condition of the settlement.
19          The Agreement also requires a robust notice program, including direct mail notice
20   to each potential Settlement Class Member who can be identified through Cox’s records,
21   publication notice, and the creation of a dedicated settlement website and toll-free
22   telephone number, through which Settlement Class Members can submit claims and
23   obtain more information about this case and settlement.
24                                           Argument
25    I.    This Court should conditionally certify the Settlement Class.
26          This Court previously certified this matter as a class action and, in so doing,
27   appointed Ms. Knapper as the class representative and her counsel—Greenwald
28   Davidson Radbil PLLC (“GDR”)—as class counsel. Doc. 89 at 14-15. While the



                                                  6
     Case 2:17-cv-00913-SPL Document 115 Filed 06/18/19 Page 7 of 18



1    Settlement Class definition differs slightly from the class this Court certified, the revised
2    class definition meets the requirements for class certification in the same way the
3    certified class definition does. See generally Doc. 89.
4           More specifically, (1) the proposed Settlement Class is so numerous that joinder of
5    all members is impracticable, as the parties estimate there to be approximately 140,000
6    members of the Settlement Class; (2) Settlement Class Members share questions of law
7    and fact in common with one another and with Ms. Knapper; (3) Ms. Knapper’s claims
8    are typical of Settlement Class Members’ claims; (4) Ms. Knapper has, and will continue
9    to, fairly and adequately protect the interests of the Settlement Class; (5) questions of law
10   and fact common to the members of the Settlement Class predominate over any questions
11   affecting only individual members; and (6) a class action is superior to other available
12   methods for the fair and efficient adjudication of the controversy. See Docs. 43, 61, 89.
13          And because certification is sought here in the context of a settlement, the
14   requirements of Rule 23(a) and 23(b)(3) are readily satisfied. See, e.g., Amchem Prods.,
15   Inc. v. Windsor, 521 U.S. 591, 620 (1997) (“Confronted with a request for settlement-
16   only class certification, a district court need not inquire whether the case, if tried, would
17   present intractable management problems, see Fed. Rule Civ. Proc. 23(b)(3)(D), for the
18   proposal is that there be no trial.”).
19          Thus, and in light of this Court’s previous findings, see Doc. 89, Ms. Knapper
20   respectfully submits that this Court should conditionally certify the Settlement Class for
21   settlement purposes.
22   II.    This Court should preliminarily approve the settlement as fair, reasonable,
23          and adequate under Rule 23(e).

24
            Rule 23(e) requires that this Court make a preliminary determination of fairness as

25
     follows:

26
            Review of a proposed class action settlement generally involves two
            hearings. First, counsel submit the proposed terms of settlement and the
27          judge makes a preliminary fairness evaluation. In some cases, this initial
            evaluation can be made on the basis of information already known,
28
            supplemented as necessary by briefs, motions, or informal presentations by



                                                  7
     Case 2:17-cv-00913-SPL Document 115 Filed 06/18/19 Page 8 of 18



1           the parties. If the case is presented for both class certification and
2           settlement approval, the certification hearing and preliminary fairness
            evaluation can usually be combined. . . . The judge must make a
3           preliminary determination on the fairness, reasonableness, and adequacy of
4
            the settlement terms and must direct the preparation of notice of the
            certification, proposed settlement, and date of the final fairness hearing.
5

6
     MANUAL FOR COMPLEX LITIGATION § 21.632 (4th ed. 2004); see also 4 ALBA

7
     CONTE & HERBERT B. NEWBERG, NEWBERG ON CLASS ACTIONS, § 11.25 (4th

8
     ed. 2002).

9
            Then, once this Court makes the preliminary fairness evaluation, certifies the

10
     Settlement Class for settlement purposes, and Ms. Knapper issues notice to Settlement

11
     Class Members, this Court will hold a final fairness hearing to determine whether the

12
     proposed settlement is truly fair, reasonable, and adequate. See MANUAL FOR

13
     COMPLEX LITIGATION § 21.633-34.

14
            “In evaluating a proposed settlement at the preliminary approval stage, some

15
     district courts . . . have stated that the relevant inquiry is whether the settlement ‘falls

16
     within the range of possible approval’ or ‘within the range of reasonableness.’” Bykov v.

17
     DC Trans. Services, Inc., No. 2:18-cv-1692 DB, 2019 WL 1430984, at *2 (E.D. Cal.

18
     Mar. 29, 2019). That is, “preliminary approval of a settlement has both a procedural and a

19
     substantive component.” In re Tableware Antitrust Litig., 484 F. Supp. 2d 1078, 1080

20
     (N.D. Cal. 2007).

21
            As to the procedural component, “a presumption of fairness applies when

22
     settlements are negotiated at arm’s length, because of the decreased chance of collusion

23
     between the negotiating parties.” Gribble v. Cool Transports Inc., No. CV 06-4863 GAF

24
     (SHx), 2008 WL 5281665, at *9 (C.D. Cal. Dec. 15, 2008). Likewise, “participation in

25
     mediation tends to support the conclusion that the settlement process was not collusive.”

26
     Ogbuehi v. Comcast of Cal./Colo./Fla./Or., Inc., 303 F.R.D. 337, 350 (E.D. Cal. 2014).

27
            With respect to the substantive component, “[a]t this preliminary approval stage,

28
     the court need only ‘determine whether the proposed settlement is within the range of




                                                  8
     Case 2:17-cv-00913-SPL Document 115 Filed 06/18/19 Page 9 of 18



1    possible approval.’” Murillo v. Pacific Gas & Elec. Co., 266 F.R.D. 468, 479 (E.D. Cal.
2    2010) (quoting Gautreaux v. Pierce, 690 F.2d 616, 621 n.3 (7th Cir. 1982)).
3           In sum, “the purpose of the preliminary approval process is to determine whether
4    there is any reason not to notify the class members of the proposed settlement and to
5    proceed with a fairness hearing.” Lucas v. Kmart Corp., 234 F.R.D. 688, 693 (D. Colo.
6    2006). In any event, while a complete fairness evaluation is unnecessary at this early
7    juncture, Ms. Knapper and her counsel strongly believe that the resolution reached here is
8    in the Settlement Class’s best interests.
9           To that end, the Ninth Circuit has identified eight factors to consider in analyzing
10   the fairness, reasonableness, and adequacy of a class settlement: (1) the strength of the
11   plaintiff’s case; (2) the risk, expense, complexity, and likely duration of further litigation;
12   (3) the risk of maintaining class action status throughout the trial; (4) the amount offered
13   in settlement; (5) the extent of discovery completed and the stage of the proceedings; (6)
14   the views of counsel; (7) the presence of a governmental participant; and (8) the reaction
15   of the class members to the proposed settlement. Hanlon v. Chrysler Corp., 150 F.3d
16   1011, 1026 (9th Cir. 1998). As well, Rule 23(e) requires a court to consider several
17   additional factors, including that the class representative and class counsel have
18   adequately represented the class, and that the settlement treats class members equitably
19   relative to one another. Fed. R. Civ. P. 23(e).
20          In applying these factors, this Court should be guided foremost by the general
21   principle that settlements of class actions are favored by federal courts. See Franklin v.
22   Kaypro Corp., 884 F.2d 1222, 1229 (9th Cir. 1989) (“It hardly seems necessary to point
23   out that there is an overriding public interest in settling and quieting litigation. This is
24   particularly true in class action suits”). Here, the relevant factors support the conclusion
25   that the negotiated settlement is fundamentally fair, reasonable, and adequate, and should
26   be preliminarily approved.
27

28




                                                   9
     Case 2:17-cv-00913-SPL Document 115 Filed 06/18/19 Page 10 of 18



1              A. The strengths of Ms. Knapper’s case and the risks inherent in
2                 continued litigation against Cox, and maintaining class certification,
                  favor preliminary approval.
3
            The first, second, and third Hanlon factors support preliminary approval. Of
4
     course, every class action involves some level of uncertainty, both on the merits and on
5
     the appropriateness of certification. This case is no different, as there was no guarantee
6
     that Ms. Knapper would maintain certification of the class through trial or that this Court,
7
     or the trier of fact, would find in Ms. Knapper’s favor as to liability.
8
            While Ms. Knapper strongly believes in her claims, see Docs. 99-100 (outlining
9
     her positions regarding liability), Cox vigorously disputes that it violated the TCPA.
10
     Moreover, this case unfolded during a time of particular flux regarding the TCPA, with
11
     divergent opinions being issued from district courts on an almost daily basis.
12
            Against that backdrop, Cox raised a host of defenses, both on the merits and to the
13
     maintenance of class certification, including:
14
            • Cox moved for summary judgment on Ms. Knapper’s claims, asserting, among
15            other things, that it could reasonably rely on consent provided by its customers
16
              to call the telephone numbers at issue. Doc. 97-1 at 7-12;

17
            • Cox contended that the platform it utilized to make calls was not an ATDS,
              and that this Court should withhold judgment until the FCC further clarified
18            the definition of an ATDS;
19          • Cox maintained that the FCC could institute an expansive, backward-looking
              safe harbor, which would provide Cox with a viable defense to class members’
20
              claims;
21
            • Cox also contended that it maintains robust safeguards to ensure compliance
22            with the TCPA, which would not support increased statutory damages. See
              Doc. 97-1 at 12-14;
23
            • Cox sought interlocutory review of this Court’s class certification order. The
24
              pendency of Cox’s petition before the Ninth Circuit created a risk that class
25            certification would not be maintained through trial;

26          • Cox vowed to move to decertify the class after the issuance of class notice. See
              Doc. 92 at 1 (“Decertification Motions shall be due 15 days from the deadline
27            for the opt-out period provided in the class notice plan.”); and
28          • Cox raised jurisdictional arguments regarding non-Arizona class members’
              claims, which it sought to dismiss form this case. Doc. 93.


                                                   10
     Case 2:17-cv-00913-SPL Document 115 Filed 06/18/19 Page 11 of 18



1           Thus, there can be little question that Ms. Knapper faced real risks in prevailing on
2    her claims and maintaining certification through trial. The $10.75 million class fund,
3    viewed in light of these risks, underscores the reasonableness of the settlement.
4               B. The immediate, meaningful cash relief afforded by the settlement
5                  favors preliminary approval.

6
            For this same reason, the fourth Hanlon factor—the amount offered in the

7
     settlement—also favors preliminary approval. To reiterate, Cox will pay $10.75 million

8
     into a non-reversionary settlement fund to resolve this matter—an amount that is

9
     significant in its own right.

10
            And despite the obstacles Ms. Knapper faced, she and class counsel, with the

11
     assistance of a highly respected mediator, negotiated a settlement that exceeds many

12
     analogous TCPA class action settlements. Specifically, dividing the settlement payment

13
     ($10.75 million) by 140,000 (the estimated number of Settlement Class Members who

14
     likely received wrong number calls from Cox) amounts to just under $77 per person.

15
            In comparison, in Picchi v. World Fin. Network Bank, No. 11-CV-61797-CIV-

16   Altonaga/O’Sullivan (S.D. Fla. Jan. 30, 2015), the court granted final approval in a

17   similar wrong-number TCPA class action for $2.63 per person (settling claims of 3

18   million class members for $7.9 million)—a small fraction of the amount Settlement Class

19   Members will receive here. See also Williams v. Bluestem Brands, Inc., No. 8:17-cv-

20   1971-T-27AAS, 2019 WL 1450090, at *2 (M.D. Fla. Apr. 2, 2019) (preliminary approval

21   of wrong-number TCPA settlement amounting to $1.269 million, or approximately $7
22   per class member); James v. JPMorgan Chase Bank, N.A., No. 8:15-cv-2424-T-23JSS,
23   2016 WL 6908118, at *1 (M.D. Fla. Nov. 22, 2016) (preliminary approval of wrong-
24   number TCPA settlement for $5.55 per person); Johnson v. Navient Solutions, Inc., f/k/a
25   Sallie Mae, Inc., No. 1:15-cv-0716-LJM (S.D. Ind.) (approximately $46 per class
26   member).
27          Indeed, the settlement provides immediate cash relief to the Settlement Class.
28   After deducting the requested attorneys’ fees, litigation costs and expenses, and incentive
     award, class counsel estimate that participating Settlement Class Members should receive


                                                 11
     Case 2:17-cv-00913-SPL Document 115 Filed 06/18/19 Page 12 of 18



1    between $100 and $300 each, an amount on the higher end of TCPA settlements
2    generally. See James, 2016 WL 6908118, at *2 (“Discounting the statutory award by the
3    probability that Chase successfully defends some class members’ claims, a recovery of
4    $50 per person fairly resolves this action.”) (citing In re Capital One Tel. Consumer Prot.
5
     Act Litig., 80 F. Supp. 3d 781, 789 (N.D. Ill. 2015) (finding that $34.60 per person falls
6
     “within the range of recoveries” in a TCPA class action)).
7
           Per-claimant recoveries in other TCPA class actions often fall within a lower
8
     range. See, e.g., Rose v. Bank of Am. Corp., Nos. 11 C 2390 & 12 C 4009, 2014 WL
9
     4273358 (N.D. Cal. Aug. 29, 2014) (approving TCPA class settlement where claimants
10
     received between $20 and $40 each); Steinfeld v. Discover Fin. Servs., No. C 12-01118
11
     JSW, 2014 WL 1309352 (N.D. Cal. Mar. 31, 2014) (less than $50 per TCPA claimant);
12
     Arthur v. Sallie Mae, Inc., 10–CV198–JLR, 2012 WL 4075238 (W.D. Wash. Sept. 17,
13
     2012) ($20-$40 per participating class member); Adams v. Allianceone Receivables
14
     Mgmt., Inc., No. 3:08-cv-00248-JAH-WVG, ECF No. 113 (S.D. Cal. Apr. 23, 2012)
15
     (approximately $1.48 per class member).6
16
           In sum, the settlement here constitutes an objectively fair result for the Settlement
17
     Class. See Markos v. Wells Fargo Bank, N.A., No. 1:15-cv-01156-LMM, 2017 WL
18

19   6
            See also Gehrich v. Chase Bank USA, N.A., 316 F.R.D. 215, 227-28 (N.D. Ill.
20
     2016) ($34 million for more than 32 million class members); Wilkins v. HSBC Bank Nev.,
     N.A., No. 14-190, 2015 WL 890566, at *3 (N.D. Ill. Feb. 27, 2015) ($39.98 million for
21   more than 9,065,262 class members); Connor v. JPMorgan Chase Bank, No. 10 CV1284,
22
     Doc. 113 (S.D. Cal. May 30, 2014) ($11.66 million for 2,684,518 class members);
     Spillman v. RPM Pizza, LLC, No. 10-349, 2013 WL 2286076, at *4 (M.D. La. May 23,
23   2013) (approving settlement that provides up to $15 cash payment for TCPA violation);
24
     In re Jiffy Lube Int’l, Inc., No. 11-02261, Doc. 97 (S.D. Cal.) (class members entitled to
     vouchers for services valued at $17.29 or a cash payment of $12.97); Garret v. Sharps
25   Compliance, Inc., No. 1:10-cv-04030, Doc. 74 (N.D. Ill.) ($28.13 recovery per claimant);
     Agne v. Papa John’s Int’l, et al., No. 2:10-cv-01139, Doc. 389 (W.D. Wash.) ($50
26
     recovery plus $13 merchandise per claimant); Clark v. Payless ShoeSource, Inc., No.
27   2:09-cv-00915, Docs. 61 at 3, 72 (W.D. Wash.) ($10 merchandise certificate per
     claimant); Cubbage v. The Talbots, Inc. et al., No. 2:09-cv-00911, Doc. 114 (W.D.
28
     Wash.) ($40 or $80 merchandise certificate per claimant).



                                                 12
     Case 2:17-cv-00913-SPL Document 115 Filed 06/18/19 Page 13 of 18



1    416425, at *4 (N.D. Ga. Jan. 30, 2017) (finding that the cash recovery of $24 per
2    claimant in a TCPA class action—far less than the expected recovery here—is “an
3    excellent result when compared to the issues Plaintiffs would face if they had to litigate
4    the matter”).
5
               C. The posture of this case and experience and views of counsel favor
6                 preliminary approval.
7
            Next, the fifth and sixth Hanlon factors likewise support preliminary approval.

8
     After over two years of contested litigation—which included written discovery,

9
     depositions, expert reports and discovery, and significant motion practice—the settlement

10
     here was achieved with a clear view as to the strengths and weaknesses of Ms. Knapper’s

11
     claims.

12
            Thus, both class counsel—who have substantial experience in litigating class

13
     actions, particularly under consumer protection statutes7—and this Court are adequately

14
     informed to evaluate the fairness of the settlement. Moreover, both Ms. Knapper and

15
     class counsel firmly believe that the settlement is fair, reasonable, and adequate, and in

16
     the best interests of the Settlement Class. See Nat’l Rural Telecomms. Coop. v. DirecTV,

17
     Inc., 221 F.R.D. 523, 528 (C.D. Cal. 2004) (“Great weight is accorded to the

18
     recommendation of counsel, who are most closely acquainted with the facts of the

19
     underlying litigation. This is because parties represented by competent counsel are better

20
     positioned than courts to produce a settlement that fairly reflects each party’s expected

21
     outcome in the litigation.”).

22
            Further, the parties’ arm’s-length settlement negotiations through experienced

23
     counsel, and after attending mediation with Judge Phillips, demonstrate the fairness of the

24
     settlement, and that the settlement is not a product of collusion. See Rodriguez v. West

25
     Publ’g Corp., 563 F.3d 948, 965 (9th Cir. 2009) (“We put a good deal of stock in the

26
     product of an arms-length, non-collusive, negotiated resolution.”); see also Bykov, 2019

27

28   7
            See Greenwald Decl. at ¶¶ 9-38.



                                                 13
     Case 2:17-cv-00913-SPL Document 115 Filed 06/18/19 Page 14 of 18



1    WL 1430984, at *5-*6 (“participation in mediation tends to support the conclusion that
2    the settlement process was not collusive”). As a result, Ms. Knapper and her counsel
3    submit that the value of the recovery here—$10.75 million—reflects their confidence in
4    Ms. Knapper’s claims. See Schuchardt v. Law Office of Rory W. Clark, 314 F.R.D. 673,
5    685 (N.D. Cal. 2016) (“Given Class Counsel’s extensive experience in this field, and
6    their assertion that the settlement is fair, adequate, and reasonable, this factor supports
7    final approval of the Settlement Agreement.”).8
8              D. The settlement treats Settlement Class Members equitably.
9           Finally, Rule 23(e)(2)(D) requires that this Court confirm that the settlement treats
10   all class members equitably. The Advisory Committee’s Note to Rule 23(e)(2)(D) advises
11   that courts should consider “whether the apportionment of relief among class members
12   takes appropriate account of differences among their claims, and whether the scope of the
13   release may affect class members in different ways that bear on the apportionment of
14   relief.” Fed. R. Civ. P. 23(e), advisory comm.’s note (2018).
15          Here, each Settlement Class Member will be treated equitably as each
16   participating Settlement Class Member will receive an equal portion of the $10.75
17   million common fund after deducting attorneys’ fees, costs, expenses, an incentive award
18   to Ms. Knapper, and the costs of class notice and administration.
19          Only if Settlement Class Members stand to receive more than $2,500 each will
20   participants be required to submit documentary evidence of the number of calls they
21   received from Cox. In that instance, those Settlement Class Members who provide
22   documentary evidence demonstrating receipt of more than five calls from Cox will
23   receive a pro rata portion of the remaining funds available after each participating
24

25

26   8
            The two remaining Hanlon factors—the presence of a governmental participant
27   and the reaction of the class members to the proposed settlement—cannot be addressed at
     this stage because class notice has not been issued. Hanlon, 150 F.3d at 1026. Ms.
28
     Knapper will address the reaction of class members and any governmental entities in
     connection with her motion for final approval of the settlement.


                                                 14
     Case 2:17-cv-00913-SPL Document 115 Filed 06/18/19 Page 15 of 18



1    Settlement Class Member receives $2,500. Thus, the allocation of the settlement proceeds
2    treats Settlement Class Members fairly and equitably.
3           Moreover, the release affects each Settlement Class Member in the same way. As
4    such, this factor supports preliminary approval.
5    III.   This Court should approve the parties’ proposed notice program.
6           Pursuant to Rule 23(e), upon preliminary approval, this Court must “direct notice
7    in a reasonable manner to all class members who would be bound” by the proposed
8    settlement. Such notice must be the “best notice practicable,” see Fed. R. Civ. P.
9    23(c)(2)(B), which means “individual notice to all members who can be identified
10   through reasonable effort.” Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 173 (1974).
11          Here, and after a competitive bid process, the parties have agreed to a robust
12   notice program to be administered by a well-respected third-party class administrator—
13   Epiq Systems, Inc. (“Epiq”)—which will use all reasonable efforts to provide direct mail
14   notice to each potential Settlement Class Member.
15          First, Cox will provide to Epiq a listing of all cellular telephone numbers Neustar,
16   Inc. originally associated with a score of 01, or in other words, a listing of those cellular
17   telephone numbers “negatively linked” to the name and address Cox associated with the
18   number. Consistent with the notice plan suggested by Ms. Knapper’s expert witness
19   Cameron Azari, see Doc. 43-5, Epiq will then use one or more third-party vendors to
20   perform reverse look-ups of these telephone numbers to obtain names and addresses,
21   which will be updated through the National Change of Address system, which updates
22
     addresses for all people who moved during the previous four years and filed a change of
23
     address with the U.S. Postal Service. Each person identified through this process will be
24
     sent, via U.S. mail, a postcard notice with a detachable claim form in the forms attached
25
     to the Agreement as Exhibits 1 and 3. To submit a valid claim, Settlement Class
26
     Members must aver that they received calls from Cox on their cellular telephones and
27
     that they were not Cox customers.
28




                                                  15
     Case 2:17-cv-00913-SPL Document 115 Filed 06/18/19 Page 16 of 18



1          Separately, Epiq will establish a dedicated settlement website through which
2    Settlement Class Members can review relevant documents filed with this Court, review
3    the question-and-answer notice (attached as Exhibit 5 to the Agreement), and submit
4    claims.
5
           In addition, Epiq will establish a toll-free phone number, through which
6
     Settlement Class Members can request additional information and have questions about
7
     the settlement answered. Finally, Epiq will institute a publication notice program by
8
     advertising the settlement in USA Today.
9
           Thus, the parties have strived to make it as convenient as possible for Settlement
10
     Class Members to learn of and participate in the settlement. See Williams, 2019 WL
11
     1450090, at *5 (approving materially identical notice plan in wrong number TCPA class
12
     action); James, 2016 WL 6908118, at *2 (same).
13
           The plan complies with Rule 23 and due process because, among other things, it
14
     informs Settlement Class Members, directly, of: (1) the nature of this action; (2) the
15
     essential terms of the settlement, including the class definition and claims asserted; (3)
16
     the binding effect of a judgment if the Settlement Class Member does not request
17
     exclusion; (4) the process for objection or exclusion, including the time and method for
18
     objecting or requesting exclusion, and that Settlement Class Members may make an
19
     appearance through counsel; (5) information regarding Ms. Knapper’s incentive award
20
     and her request for an award of attorneys’ fees and expenses for her counsel; (6) the
21
     procedure for submitting claims to receive settlement benefits; and (7) how to make
22
     inquiries, and where to find additional information. Fed. R. Civ. P. 23(c)(2)(B);
23
     MANUAL FOR COMPLEX LITIGATION § 21.312.
24
           In short, because this notice plan ensures that Settlement Class Members’ due
25
     process rights are amply protected, this Court should approve it. See Hartranft v. TVI,
26
     Inc., No. 15-01081-CJC-DFM, 2019 WL 1746137, at *3 (C.D. Cal. Apr. 18, 2019) (“The
27
     Court finds that the Class Notice and the manner of its dissemination described in
28
     Paragraph 7 above and Section VIII of the Agreement constitutes the best practicable



                                                16
     Case 2:17-cv-00913-SPL Document 115 Filed 06/18/19 Page 17 of 18



1    notice under the circumstances and is reasonably calculated, under all the circumstances,
2    to apprise Settlement Class Members of the pendency of this action, the terms of the
3    Agreement, and their right to object to or exclude themselves from the Settlement
4    Class.”); see also Spencer v. #1 A LifeSafer of Ariz., LLC, No. CV-18-02225-PHX-BSB,
5    2019 WL 1034451, at *3 (D. Ariz. Mar. 4, 2019) (Bade, J.) (preliminarily approving
6    class action settlement and finding “that the proposed notice program is clearly designed
7    to advise the Class Members of their rights.”).
8    IV.       This Court should schedule a final fairness hearing.
9              Lastly, the final step in the settlement approval process is a final fairness hearing
10   at which this Court may hear all evidence and argument necessary to make its final
11   settlement evaluation. Fed. R. Civ. P. 23(e)(2). This Court will determine after the final
12   fairness hearing whether the settlement should be approved, and whether to enter a
13   judgment and order of dismissal under Rule 23(e). The parties respectfully request that
14   this Court set a date for a hearing on final approval, at the Court’s convenience,
15   approximately five months after the Court’s preliminary approval of the settlement.
16                                             Conclusion
17             Ms. Knapper respectfully requests that this Court enter the accompanying order
18   granting preliminary approval to the class action settlement, conditionally certifying the
19   Settlement Class, confirming its appointment of Ms. Knapper as class representative, and
20   confirming its appointment of GDR as class counsel. As noted, Cox does not oppose this
21   relief.
22

23
     Dated: June 18, 2019                         Respectfully submitted,
24
                                                  /s/ Michael L. Greenwald
25
                                                  Michael L. Greenwald (pro hac vice)
26
                                                  Aaron D. Radbil (pro hac vice)
27                                                Greenwald Davidson Radbil PLLC
28
                                                  Counsel for Plaintiff and Class Counsel



                                                    17
     Case 2:17-cv-00913-SPL Document 115 Filed 06/18/19 Page 18 of 18



1                               CERTIFICATE OF SERVICE
2
           I certify that on June 18, 2019, the foregoing document was filed with the Court
3
     using CM/ECF, which will send notification of such to counsel of record.
4

5
                                             /s/ Michael L. Greenwald
6                                            Michael L. Greenwald
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                               18
